DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, claims 1-9 and 12-13 in the reply filed on 09/22/2022 is acknowledged.  Claims 10-11 have been cancelled from further consideration in response to the restriction requirement. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claim status
The examiner acknowledged the amendment made to the claims on 09/22/2022.
Claims 1-9 and 12-13 are pending. Claims 1-9 are previously presented. Claims 10-11 are currently cancelled in response to the restriction requirement. Claims 12-13 are newly presented. Claims 1-9 and 12-13 are hereby examined on the merits.

Claim Objections
Claims 1, 3, 5, 7 and 9 are objected to because of the following informalities:  “for use in a natural cheese make process” should read “for use in making a natural cheese”; “milk based” should read “milk-based”.  Appropriate correction is required.
Claim 3 is objected to because it does not end with a period.
Claim 12 is objected to because of the following informalities: “a” before “making” should be removed; “milk based” should read “milk-based” . Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “milk based” should read “milk-based” . Appropriate correction is required.


	
	
Claim Rejections - 35 USC § 112
Claims 2, 4, 6-9 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, 6-7 and 9 recite “approximately” before a value such as  250000 µmol/l free amino acid and 30-70 mg/g lactic acid. The term renders the claims indefinite, for the reason that  it is unclear what range of specific activity is covered by the term "approximately”. For the same reason, claim 8 is rejected for using the term “approximate”. Appropriate correction is required.
Claim 8 recites “the approximate organic acids content”. There is insufficient antecedent basis for this limitation in the claim because claim 7 from which claim 8 depends does not recite “an approximate organic acids content”. Appropriate correction is required.
Claim 12 recites “wherein the ferment has an ingredient statement identical to natural cheese”. This limitation renders the claim indefinite, for the reason that the ingredient statements of different natural cheese will vary thus it is unclear the ingredient statement is identical to what type of natural cheese.
Claim 13 depends from claim 12 thus necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun US Patent Application Publication No. 2011/0014322 (hereinafter “Braun”).
Regarding claim 12, Braun teaches a flavor ferment (e.g., a fermented milk that has flavor) comprising a milk-based substrate that has been fermented with a lactic acid culture, heat treated and concentrated (0009-0014; 0058; 0071; 0085; 0129; Fig. 1).
Given that Braun teaches the steps subjecting the same milk-based substrate to fermentation with the same type of culture as recited in the specification (e.g., lactic acid bacteria, [0019] of the specification), it logically follows that the flavor ferment as disclosed by the prior art is materially indistinguishable from the claimed flavor ferment thus will have an ingredient statement identical to a natural cheese. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

	
The claim language “for use in a making a natural cheese with tuned flavor attributes” is interpreted not to further limit the claim. It is the Examiner’ s position that the intended use recited in the present claims do not result in a structural difference between the presently claimed composition and the prior art composition and further that the composition of the prior art is capable of performing the intended uses. Given that Braun teaches the same flavor ferment as that recited in the claim and that the flavor ferment can be used in the manufacture of a dairy product (see 0041 of Braun), it is clear that the flavor ferment would be capable of performing the intended uses, i.e., for use in making a natural cheese with tuned flavor.
Regarding claim 13, Braun teaches such as UHA milk (0065). Note that the limitation that “wherein milk solids can be added to the substrate to increase the milk solids of the substrate” is construed to be optional, since the term “can” is recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Dias US Patent Application Publication No. 2005/0112238 (hereinafter “Dias”).
Regarding claims 1-2, Dias teaches a flavor ferment (e.g., cultured cheese concentrate system) for flavoring a natural cheese during its making process (0022), wherein the flavor ferment comprising a milk-based substrate (0037) that is subjected to enzyme treatment and fermentation by a lactic acid culture (0073; 0075; 0069; 0017-0019; 0052; Fig 1), and having free amino acids (0059; 0063; 0075; 0077).
Dias teaches that the flavor ferment comprises free amino acid but is silent regarding the concentration of them.
However, Dias teaches that free amino acids are among those that contribute to the flavor of a cheese, that the concentration of free fatty acid and amino acid affects the flavor level, and when the target flavor is reached enzyme are deactivated (0003; 0075; 0077-0078).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of free amino acid through modulating the enzymatic condition (for example, time/temperature/pH) such that the flavor ferment has desired flavor level. As such, the amounts of free amino acid as recited in claims 1-2 are merely obvious variants of the prior art.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dias US Patent Application Publication No. 2005/0112238 (hereinafter “Dias”) in view of Ney US Patent No. 3922365 (hereinafter “Ney”).
Regarding claims 3-4 and 5-6, Dias teaches a flavor ferment as recited above.
Dias is silent regarding glutamic acid (E) or the concentrations thereof as recited in claims 3-4. Dias is further silent regarding sweet tasting amino acids glycine (G), alanine (A) and proline (P) or the concentrations thereof as recited in claims 5-6. 
Ney teaches that during the ripening of cheese, compounds such as alkanoic acid and amino acid are responsible for the flavor of the cheese (column 1, line 20-25); Ney further teaches that a mixture comprising E, G, A, P, K and M could impart ripened cheese flavor to young cheese, processed cheese (column 2, line 20-25; column 3, line 17-24; column 4, line 40-55), suggesting that E, G, A, P, K and M in combination are essential in imparting cheese flavor.
Both Dias and Ney are directed to the flavor of cheese. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dias by applying  E, G, A, P, K and M forming enzyme(s),  and/or adjusting the enzymatic and fermentation conditions so as to produce suitable  amount of aforementioned amino acids. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because prior art has recognized that the aforementioned amino acids are essential in imparting flavor to cheese. As such, the amount of amino acids in the flavor ferment as recited in the claims are merely obvious variants of the prior art.
Further, given that prior art has established the importance of E, G, A and P in delivering flavor to cheese, a skilled artisan would have been motivated to fortify the flavor ferment with suitable amounts of E, G, A and P such that they could deliver desired flavor.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dias US Patent Application Publication No. 2005/0112238 (hereinafter “Dias”) in view of Drake “sources of umami taste in cheddar and swiss cheese”, J Food Sci. 2007, 360, pp. 360-365 (hereinafter referred to as Drake).
Regarding claims 7-8, Dias teaches a flavor ferment as recited above. Further, Dias teaches that lactic acid culture converts lactose to lactic acid and reduces the pH (Fig. 1; 0040; 0052; 0069); additionally, Dias teaches adding acetic acid and lactic acid to modulate the pH of the milk-based substrate to 4.6-6.
Where Dias teaches that either lactic acid bacteria or added lactic acid and acetic acids serve to reduce the pH of the milk substrate, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have either manipulated the LAB fermentation condition, or optimized the amount of lactic acid and acetic acid added such that the milk substrate has suitable pH. As such the amount of lactic acid and acetic acid as recited in the claims are merely obvious variants of the prior art.
 Dias is silent regarding succinic acid and propionic acid and the amounts thereof.
Drake teaches that succinic acid and propionic acid contribute to the umami taste of a cheese such as swiss cheese (abstract).
Both Dias and Drake are directed to the flavors of cheese. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dias by including succinic acid and propionic acid in the flavor ferment of Dias such that the flavor ferment could deliver umami taste to a cheese such as swiss cheese. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of succinic acid and propionic acid such that they could deliver desired umami flavor to the cheese. As such, the amount of succinic acid and propionic acid as recited in the claims are merely obvious variants of the prior art.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dias US Patent Application Publication No. 2005/0112238 (hereinafter “Dias”) in view of Ney US Patent No. 3922365 (hereinafter “Ney”) and Drake “sources of umami taste in cheddar and swiss cheese”, J Food Sci. 2007, 360, pp. 360-365 (hereinafter referred to as Drake).
It is noted that claim 9 combines claim 1, 3, 5 and 7. As recited above, claim 1 is rejected over Dias which renders obvious the limitation about a flavor ferment that comprises 200000-400000 µmol/L free amino acids; claims 3 and 5 are rejected over Dias in view of Ney which renders obvious the limitation about a flavor ferment that comprises 20000-60000 µmol/L E, 5000-10000 µmol/L G, 10000-30000 µmol/L A and 10000-30000 µmol/L P ; and claim 7 is rejected over Dias in view of Drake which renders obvious a flavor ferment that comprises 30-70 mg/g lactic acid, 1-5 mg/g succinic acid, 0.2-5 mg/g acetic acid and 0.2-9 mg/g propionic acid. Therefore, claim 9 would have been obvious over the teaching of Dias in view of Ney and Drake.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793